Opinion by
Cole, J.
At the trial the importer identified a sample of the merchandise, exhibit 1, which he described as a hand-embroidered rug, wherein *141the design is first made and then embroidered. Exhibit 2, a letter from the collector of customs at the port of entry, contains the concession that the rugs under consideration are the same in all material respects as the merchandise passed upon in Hudson Forwarding & Shipping Co., Inc. v. United States (68 Treas. Dec. 263, T. D. 47871). From the evidence presented the claim of the plaintiff was sustained as to certain items of the merchandise set forth on the invoice.